Exhibit 10.3
Employment Agreement of Ronald R. Dilling
Amendment
     Pursuant to Section 19 of the Employment Agreement between SeraCare Life
Sciences, Inc. and Ronald R. Dilling dated February 1, 2008 (the “Agreement”),
SeraCare Life Sciences, Inc. (the“Company”) and Ronald Dilling (the “Executive”)
hereby agree to amend the Agreement as follows, effective February 1, 2008:

1.   A new sentence is added at the end of Section 3(e), to read in its entirety
as follows:       “Any such payment or reimbursement of such expenses that could
constitute “nonqualified deferred compensation” subject to Section 409A of the
United States Internal Revenue Code of 1986, as amended, shall be subject to the
Company’s reimbursement policy or policies in effect from time to time.”   2.  
A new sentence is added after the heading in Section 4(f), to read in its
entirety as follows:       “Any payment of the Final Compensation payable
pursuant to this Section 4 shall be made promptly and in all events within sixty
(60) days of the Executive’s separation from service, subject, in the case of
reimbursements, to the Executive’s delivery to the Company of such documentation
as described under Section 4(a)(iii) and to the Company’s reimbursement policy
or policies in effect from time to time.”   3.   A new Section 4(g) is hereby
added to read in its entirety as follows:       “(g) For purposes of this
Agreement, references to termination of employment, separation from service and
similar or correlative terms mean a “separation from service” (as defined at
Section 1.409A-1(h) of the Treasury Regulations) from the Company and from all
other corporations and trades or businesses, if any, that would be treated as a
single “service recipient” with the Company under Section 1.409A-1(h)(3) of the
Treasury Regulations.”

IN WITNESS WHEREOF, the Company by its duly authorized officer, and Executive,
have executed this Amendment this 31st day of December, 2008.

                      THE COMPANY:       THE EXECUTIVE:
 
                   
By:
   /s/ Susan L.N. Vogt       /s/ Ronald R. Dilling        
 
                   
 
  Susan L.N. Vogt       Ronald R. Dilling        
 
  Title: President and Chief Executive Officer                

Employment Agreement of Ronald Dilling — Amendment

Page 1 of 1